UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4140


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KIZSHAMAYA A. GABLES, a/k/a K-K,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:06-cr-00735-PMD-3)


Submitted:    October 22, 2008             Decided:   November 20, 2008


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter S. Ameika, Summerville, South Carolina, for Appellant.
Alston Calhoun Badger, Jr., Assistant United States Attorney,
Charleston, South Carolina; Reginald I. Lloyd, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kizshamaya           A.     Gables,         a/k/a      K-K,        appeals      his

convictions for conspiring to make false statements with regard

to    the   acquisitions          of   firearms          from    licensed       dealers,      in

violation     of    18     U.S.C.      ' 922(a)(6)         (2000),        and    dealing       in

firearms     without        a     license,          in    violation        of     18       U.S.C.

' 922(a)(1)(A)          (2000).        Gables=       attorney       has    filed       a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967).                                 Although

concluding       that     there    are    no    meritorious         issues       for   appeal,

counsel questions whether the Fed. R. Crim. P. 11 hearing was

sufficient and whether the district court properly calculated

the advisory sentencing guidelines range.                           Gables has filed a

pro se supplemental brief in which he argues that the district

court    erred     by    enhancing       his    offense         level   pursuant       to   U.S.

Sentencing       Guidelines       Manual       (AUSSG@)     ' 2K2.1(b)(1)(C)            because

the     factual         determination          underlying         the     enhancement         is

incorrect and was not alleged in the indictment or proven to a

jury beyond a reasonable doubt.                     The Government declined to file

a brief.     After a careful review of the record, we affirm.



                                               I.

             Because Gables did not move in the district court to

withdraw his guilty plea, alleged errors at the Rule 11 hearing

are reviewed for plain error.                       See United States v. Martinez,

                                                2
277 F.3d 517, 524-25 (4th Cir. 2002).                   Before accepting a plea,

the district court must ensure that the defendant understands

the nature of the charges against him, the mandatory minimum and

maximum sentences, and various other rights, so it is clear the

defendant is knowingly and voluntarily entering his plea.                         The

court also must determine whether there is a factual basis for

the plea.       Fed. R. Crim. P. 11(b); United States v. DeFusco, 949

F.2d 114, 116 (4th Cir. 1991).                   Gables does not allege any

specific    deficiency,      and     our       review    of   the    plea    hearing

transcript reveals that the district court conducted a thorough

Rule 11 colloquy, ensuring that Gables= plea was knowing and

voluntary and that there was an independent factual basis for

the plea.



                                       II.

            After the Supreme Court=s decision in United States v.

Booker, 543 U.S. 220 (2005), a district court is no longer bound

by the range prescribed by the sentencing guidelines. United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                        Under an

advisory guidelines scheme, a district court does not violate

the Sixth Amendment by making factual findings as to sentencing

factors    by    a   preponderance    of       the   evidence   as   long    as   the

fact-finding does not enhance the sentence beyond the maximum
                                           3
term specified in the substantive statute.           See United States v.

Morris, 429 F.3d 65, 72 (4th Cir. 2005) (holding that ABooker

does not in the end move any decision from judge to jury, or

change the burden of persuasion@).            Gables= argument that the

district   court   erred   by    sentencing   him   based   upon   facts   not

alleged in the indictment or proven to a jury is thus meritless.

           In considering the district court=s application of the

guidelines, we review factual findings for clear error and legal

conclusions de novo.       United States v. Allen, 446 F.3d 522, 527

(4th Cir. 2006).     Because Gables did not object to the district

court=s enhancement of his sentence pursuant to ' 2K2.1(b)(1)(C),

we review his claim for plain error.            United States v. Olano,

507 U.S. 725, 732 (1993); United States v. Hughes, 401 F.3d 540,

547 (4th Cir. 2005).        Under the plain error standard, Gables

must show:     (1) there was error; (2) the error was plain; and

(3) the error affected his substantial rights.              Olano, 507 U.S.

at 732-34.

           Gables presents only a bald assertion that the factual

basis for the enhancement is incorrect, without any evidence to

support his argument.           Furthermore, his assertion contradicts

the version of the facts presented without objection at his plea

hearing.     We accordingly conclude that Gables= argument that the

district court erred in applying the ' 2K2.1(b)(1)(C) enhancement

is likewise without merit.

                                      4
                                         III.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Gables, in writing, of the right to

petition   the    Supreme      Court   of       the    United      States      for   further

review.     If    Gables      requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for      leave    to   withdraw       from

representation.      Counsel=s motion must state that a copy thereof

was served on Gables.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented     in   the     materials

before    the    court   and    argument        would      not    aid    the    decisional

process.

                                                                                     AFFIRMED




                                            5